Exhibit 10.2

SPS COMMERCE, INC.

 

Deferred Stock Unit Agreement

Under the 2010 Equity Incentive Plan (Director)

 

This Deferred Stock Unit Agreement (the “Agreement”) is made and entered into as
of the grant date indicated below (the “Grant Date”), by and between SPS
Commerce, Inc. (the “Company”), and you, the participant whose name appears
below.  The Agreement consists of this cover page and the Terms and Conditions
on the following pages.

The Company has established the 2010 Equity Incentive Plan (the “Plan”),
pursuant to which the Company’s Board of Directors (the “Board”) has authority
to grant Awards to Non-Employee Directors.  The Board determined that for fiscal
year 20__, Non-Employee Directors would receive annual equity-based awards under
the Plan with an aggregate grant date fair value of $________.  Each
Non-Employee Director was entitled to elect to receive restricted stock or
deferred stock units, or some combination of the foregoing.  You elected to
receive some or all of your equity-based award for fiscal 20__ in the form of
deferred stock units, which are granted to you pursuant to this Agreement.  To
the extent any capitalized term used in this Agreement is not defined, it shall
have the meaning assigned to it in the Plan as it currently exists or, to the
extent it does not violate Code section 409A, as it is amended in the future.

In consideration of the foregoing, the Company and you hereby agree as follows:

1.  Grant.  Pursuant to the Plan, the Company hereby grants to you, subject to
your acceptance hereof, the number of deferred stock units (the “Units”)
indicated below.  Each Unit represents the right to receive one Share of the
Company’s common stock upon settlement of the Unit.  The terms and conditions of
this deferred stock unit award (this “Award”) are set forth in this Agreement
and in the Plan document which is attached.

2.  Vesting.  Except as otherwise provided in the Terms and Conditions, the
Units shall vest according to the schedule below.

Name of Participant:

Number of Deferred Stock Units:

Grant Date:

Vesting Schedule: ______________

By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document. You acknowledge that you have reviewed these
documents and that they set forth the entire agreement between you and the
Company regarding this Award.

 

PARTICIPANTSPS COMMERCE, INC.

 

By:

Title:

 

--------------------------------------------------------------------------------

 

SPS Commerce, Inc.

2010 Equity Incentive Plan
Deferred Stock Unit Agreement

 

Terms and Conditions

 

1.

Vesting and Forfeiture.  

 

 

(a)

The Company hereby confirms the grant to you, as of the Grant Date and subject
to the terms and conditions of this Agreement and the Plan, the Award of Units
in the amount specified on the cover page to this Agreement.  Subject to
Section 1(b), each Unit will vest as to the portion of Units and on the dates
specified in the Vesting Schedule on the cover page to this Agreement, so long
as your Service to the Company or any Affiliate does not end prior to such
dates.

 

 

(b)

Vesting of the Units will be accelerated on the date a Change in Control (within
the meaning of Section 2(f)(3) of the Plan, including the last sentence thereof)
occurs, so long as you have continuously provided Service to the Company or any
Affiliate between the Grant Date and the date of such Change in Control.  

 

 

(c)

Except as otherwise expressly provided in this Agreement or the Plan, if you
cease to continue providing Service to the Company or any Affiliate, then this
Award shall terminate and all Units subject to this Award that have not yet
vested shall be forfeited.

 

 

(d)

Each Unit that vests will entitle you to receive one Share.  

 

2.

Nature of Units.  The Units granted pursuant to this Award are bookkeeping
entries only and do not provide you with voting or other rights of a shareholder
of the Company except as set forth in Section 4.  The Units shall remain
forfeitable at all times unless and to the extent the vesting conditions set
forth in this Agreement are satisfied.  

 

3.

Settlement of Units.

 

 

(a)

Settlement Dates.  The Company shall cause to be issued to you (or your
beneficiary or personal representative) one Share in payment and settlement of
each vested Unit.  All Shares so issued will be fully paid and nonassessable.
The issuance of Shares in settlement of vested Units under this Agreement will
be made in whole Shares with any fractional shares paid in cash during whichever
of the following periods ends first:

 

 

(i)

the month of February following the calendar year of your separation from
service, as defined under Code Section 409A, unless you have elected to defer
settlement in accordance with Section 3(b) below;

2

--------------------------------------------------------------------------------

 

 

(ii)

within 90 days of the date of your death; and

 

(iii)

within 30 days of the date of a Change in Control within the meaning of Section
2(f)(3) of the Plan, including the last sentence thereof.

 

(b)

Settlement Payout Options.  You were given the opportunity to elect to receive
Shares upon settlement of the vested Units in a single lump sum or in a series
of substantially equal annual payouts of Shares over up to 10 years, beginning
during the period established in Section 3(a) and on each anniversary thereafter
until paid in full.  Your payout election made pursuant to this Section 3(b) was
irrevocable and must have been made by executing and submitting the appropriate
election form to the Company’s Corporate Secretary prior to the [Grant
Date][start of the calendar year in which this grant was made].

 

(c)

Death or Change in Control During Settlement Period.  Upon your death or upon a
Change in Control (within the meaning of Section 2(f)(3) of the Plan, including
the last sentence thereof) prior to or during the installment period set forth
in Section 3(b), issuance of any remaining Shares in settlement of your vested
Units under this Agreement will be made in a lump sum payment during the period
specified in Section 3(a)(ii) in the case of death, or during the period
specified in Section 3(a)(iii) in the case of a Change in Control,
notwithstanding any election to the contrary.

4.

Dividend Equivalents.  If cash dividends are declared and paid by the Company
with respect to its common stock, then the Company will credit to your account,
as of each dividend payment date, a number of additional Units (the “Dividend
Units”).  The number of Dividend Units so credited as of any dividend payment
date will be equal to (i) the total cash dividends you would have received on
that dividend payment date if your outstanding Units as of the record date for
such dividend payment (including any previously credited Dividend Units) had
been actual Shares, divided by (ii) the Fair Market Value of a Share on the
dividend payment date (with the quotient rounded down to the nearest whole
number).  Once credited to your account, Dividend Units will be considered Units
for all purposes of this Agreement.

 

5.

Transfer of Units.  You may not assign or transfer the Units other than a
transfer upon your death in accordance with your will, by the laws of descent
and distribution or pursuant to a beneficiary designation submitted in
accordance with Section 6(d) of the Plan. If no beneficiary designation is on
file, or if all named beneficiaries fail to survive you, your beneficiary will
be your estate.  Following any such transfer, the Units shall continue to be
subject to the same terms and conditions that were applicable to the Units
immediately prior to their transfer.

 

6.

Governing Plan Document. This Agreement and the Units are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern. All decisions and
interpretations made by the Committee with regard to any

3

--------------------------------------------------------------------------------

 

question arising hereunder or under the Plan shall be binding and conclusive
upon the Company and you.

 

7.

Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).  

 

8.

Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.

 

9.

Continued Service. Neither this Agreement nor the Award gives you a right to
continued Service with the Company, nor interferes in any way with the right of
the Company to terminate such Service.

 

By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.

 

4